55 N.Y.2d 898 (1982)
City of New York et al., Appellants,
v.
Local 333, Marine Division, International Longshoremen's Association, Defendant, and Moran Towing & Transportation Co., Inc., Respondent.
Court of Appeals of the State of New York.
Argued January 7, 1982.
Decided February 9, 1982.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Stephen P. Kramer of counsel), for appellants.
Herbert M. Lord and Lizabeth L. Burrell for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge JONES.
Order affirmed, with costs, for the reasons stated in the opinion by Justice SAMUEL J. SILVERMAN at the Appellate *900 Division (79 AD2d 410). Question certified answered in the affirmative.